Exhibit 10.37


Other Transactions (OT) Agreement/Modification P00005
OTHER TRANSACTION FOR PROTOTYPE AGREEMENT
 
BETWEEN
 
GenVec, Inc.
65 West Watkins Mill Road
Gaithersburg, MD 20878
 
AND
 
The Department of Homeland Security
Science & Technology Directorate
Washington, DC 20528
 
Agreement Number:
HSHQDC-07-9-00004
Modification Number:
P00005
Concerning:
Human Adenovirus Type C, Serotype 5

Replication Deficient Foot-and-Mouth Disease (FMD) Serotype-Specific Vectored
Vaccines, and Vectored Biological Immunomodulators
 
Total Contractor Cost Share/Contribution: $1,226,463.00
Total Funds Obligated by This Modification: $1,226,463.00
Period of Performance: 01/30/2007 - 05/31/2011
 
Purchase Requisition Number: RSCB-10-00252 and RSCB-10-00273
 
Line of Appropriation:
RSCB-10-00252
$283,911.00
NONE000-000-02- 31-01-01-002-01-00-0000-00-00-00-00-GE-OE-25-50-000000
 
RSCB-10-00273
$942,552.00
NONE000-000-02-31-01-01-002-01-00-0000-00-00-00-00-GE-OE-25-50-000000
 
Authority: Section 831 of the Homeland Security Act of 2002, Public Law 107-296,
as amended by Public Law 110-161.
 
The Modification of the Agreement is entered into between the United States of
America, hereinafter called the Government, represented by The Department of
Homeland Security (DHS), and GenVec, Inc., pursuant to and under US Federal law.
 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
 

--------------------------------------------------------------------------------

 
 
FOR GENVEC:
 
FOR THE UNITED STATES OF AMERICA:
         
/s/ Douglas J. Swirsky
9/20/2010        
 
/s/ Kristian Jovanovic
9/20/2010        
(Signature)
(Date)
 
(Signature)
(Date)
Douglas J. Swirsky, CFO
   
Kristian Jovanovic
 
GenVec
   
OT Agreements Officer
 

 
Subject OTA is hereby modified as follows:
 
ARTICLE II: TERM
 
The Period of Performance for this agreement is extended through 05/31/2011.

 
ARTICLE III: STATEMENT OF OBJECTIVES
 
The purpose of this modification is to add additional level of effort, in
accordance with the attached revised Statement of Work, which is within original
scope of work.

 
Total amount obligated by this modifications $1,226,463.00

 
Unless specifically addressed by this modification, all terms and conditions of
this Other Transaction Agreement remain unchanged.
 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission


 
- 2 –

--------------------------------------------------------------------------------

 

Scope of Work
 
For option year 2, GenVec will conduct* for the FMD Vaccine candidate as
required by DHS and USDA CVB for completion of milestone 10.  Due to additional
funding requirements *, additional funding in the amount of $1,226,463 will be
provided to complete these tests.
 
Justification:
The DHS contract with GenVec, under agreement #HSHQDC-07-9-00004, has a goal to
obtain a conditional license for the FMD product.  *
 
Deliverables
 
See Attachment II for detailed list and description of technical data and
physical deliverables associated.
 
Other Contract Details
 
A.
Period of Performance.  The period of performance for this revised SOW is a base
period from the contract year one option award date to May 31, 2011.  DHS may
give subsequent extension notices to GenVec, Inc. in writing for further
performance in accordance with the terms of this SOW.

 
B.
Travel.  All travel must be approved by the DHS Technical Representative.  All
foreign travel must be approved in advance by the ORD Program Manager, DHS
Programs, Plans and Budgets (PPB), and the DHS S&T Special Assistant for
International Policy.

 
C.
DHS-Furnished Information.

 
 
i.
DHS will provide certain DHS information, materials, and forms unique to DHS to
GenVec, Inc. to support certain tasks under this SOW.  Delays in the supply of
DHS information, materials to GenVec could result in delays to the completion of
certain deliverables.

 
ii.
The DHS S&T Technical Representative identified in this SOW will be the point of
contact (POC) for identification of any required information to be supplied by
DHS.

 
iii.
GenVec; Inc. will prepare any documentation according to the guidelines provided
by DHS.

 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
- 3 –

--------------------------------------------------------------------------------

 

E.
Place of Performance.  GenVec, Inc. will perform the work under this SOW at
their place of R&D business, located in Gaithersburg, MD and through the use of
sub-contractors where required as identified in this SOW.

 
F.
DHS-Furnished Property.  DHS property will not be provided to GenVec, Inc.
unless otherwise agreed to by the parties of the agreement.

 
G.
Deliverables.  GenVec, Inc. will provide all deliverables identified in this SOW
directly to the DHS S&T Technical Representative with a copy of the transmittal
letter to the Other Transaction Contracting Officer and as otherwise specified
in this SOW.

 
H.
Publications.  All manuscripts must be approved prior to submission by the DHS
S&T Technical Representative at PlADC and by the GenVec Technical Representative
with approval not to be unreasonably withheld by either party.

 
I.
Program Status Report.  GenVec, Inc. will deliver a quarterly program status
reports to the DHS S&T Technical Representative and DHS S&T Resource Manager
containing the following metrics: (1) monthly scientific reports will be
delivered to the DHS S&T Technical Representative according to mutually agreed
upon format and content requirements; and (2) a monthly report, including
financial, schedule, and scope information, risk information and an assessment
of performance will be delivered to the DHS S&T Technical Representative and the
DHS S&T Resource Manager.  Financial data should include monthly expenditures
for labor, travel and equipment.

 
J.
Security Requirements.  All work performed under this SOW is unclassified unless
otherwise specified by DHS.  If classified work is required under this SOW, DHS
will provide specific guidance to the contractor as to which work will be
conducted in a classified manner and at which classification level.  GenVec,
lnc. participants will also adhere to applicable government orders, guides, and
directives while performing the work hereunder.

 
Points of Contact
 
GenVec, Inc. Points of Contact (POCs):
 
 
·
Technical POC(s) —

*
65 West Watkins Road
Gaithersburg, MD 20878
Phone: *
*
 
 
·
Financial POC(s) —

*
65 West Watkins Road
Gaithersburg, MD 20878
Phone: *
*
 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
- 4 –

--------------------------------------------------------------------------------

 

DHS POCs:
 
 
·
DHS S&T Technical Representative —

*
DHS Director of Science
Plum Island Animal Disease Center
P.O. Box 848
Greenport, NY 11944
*
*
 
 
·
Resource Manager

*
Department of Homeland Security
ATTN: Science and Technology Directorate/Office, *
Washington, DC 20528
*
*
 
Either party may change its representatives named in this Statement of Work by
written notification to the other Party.  The Government will effect the change
as stated in subparagraph C.4 of Article IV of the Other Transaction Agreement.
 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
- 5 –

--------------------------------------------------------------------------------

 

ATTACHMENT I - STATEMENT OF WORK EXECUTION
(Option Year 2 Funded Milestones)
 
Milestone 10:*
 
General Approach
 
GenVec will complete studies required by USDA CVB to successfully fulfill all
safety requirements as outlined by the USDA *.
 
Additional activities required by CVB will be carried out to obtain a
conditional license for the FMD product *.
 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
- 6 –

--------------------------------------------------------------------------------

 

ATTACHMENT II
 
LIST OF TECHNICAL DELIVERABLES
OPTION YEAR TWO
 

     
Milestone 10
*
*
*
*
*

 
MILESTONE DELIVERABLES
OPTION YEAR 2
 

   
Milestone 10
*
*
$1,226,463



*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 
 
- 7 –

--------------------------------------------------------------------------------

 